Citation Nr: 1812561	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-42 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc and joint disease of the lumbosacral spine prior to August 18, 2015, and in excess of 20 percent from that date.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for obstructive sleep apnea to include as secondary to service-connected posttraumatic stress disorder with depression.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for bilateral gynecomastia, status post subcutaneous mastectomy.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to service connection for a right shoulder disorder.

10. Entitlement to service connection for a cervical spine disorder.

11. Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had multiple periods of active service between November 1960 and June 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

On December 27, 2017, prior to the promulgation of a decision in the appeal, the Veteran notified VA that a withdrawal is requested for the issues on appeal - the increased rating claim for degenerative disc and joint disease of the lumbosacral spine, and the service connection claims for bilateral hearing loss, obstructive sleep apnea, glaucoma, bilateral gynecomastia, status post subcutaneous mastectomy, left and right knee disorders, left and right shoulder disorders, a cervical spine disorder, and rheumatoid arthritis.  


CONCLUSION OF LAW

The criteria for withdrawal have been met for the issues on appeal - the increased rating claim for degenerative disc and joint disease of the lumbosacral spine, and the service connection claims for bilateral hearing loss, obstructive sleep apnea, glaucoma, bilateral gynecomastia, status post subcutaneous mastectomy, left and right knee disorders, left and right shoulder disorders, a cervical spine disorder, and rheumatoid arthritis.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

On December 27, 2017, the Veteran withdrew from appellate consideration the issues on appeal - i.e., the increased rating claim for degenerative disc and joint disease of the lumbosacral spine, and the service connection claims for bilateral hearing loss, obstructive sleep apnea, glaucoma, bilateral gynecomastia, status post subcutaneous mastectomy, left and right knee disorders, left and right shoulder disorders, a cervical spine disorder, and rheumatoid arthritis.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


